Citation Nr: 1439667	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected anxiety neurosis with depressive features.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in June 2009.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This claim was previously denied by the Board in a September 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2010 Order, the Court granted a joint motion to remand this issue back to the Board for further development.  This case was subsequently remanded by the Board in November 2010, May 2012, February 2013 and September 2013.  Thereafter, the Board referred this matter to the Veteran's Health Administration (VHA) for an advisory opinion, which was received in June 2014.


FINDING OF FACT

Fibromyalgia is shown as likely as not to be due to the Veteran's period of active duty service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his fibromyalgia is due to a disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has fibromyalgia as a result of an in-service motor vehicle accident.  He has also asserted that his fibromyalgia is due to his service-connected anxiety neurosis with depressive features; however, since his claim is being granted on a direct service connection theory of entitlement, no further discussion is required regarding secondary service connection.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Upon review, the Veteran's service treatment records document treatment for back pain, arm pain, and headaches following a motor vehicle accident in 1975.  These records also note that he sought treatment for right hip pain and elbow pain after an in-service motorcycle accident.  

Currently, the Veteran's treatment records note that he has been diagnosed with fibromyalgia.  

As the record contains evidence of a current disability, and evidence of an in-service injury, what remains to be established is whether there is a nexus between the diagnosed fibromyalgia and his in-service injury. 


Following a May 2012 examination, a VA examiner stated that there was less than a 50 percent probability that the Veteran's fibromyalgia was incurred in or caused by his active duty service.  The examiner explained that "medical literature does not support a causational relationship of military duty resulting in fibromyalgia."  Upon review, the examiner's opinion did not address the facts and circumstances surrounding the Veteran's particular case, but instead addressed whether there was a link between fibromyalgia and the active duty service of all veterans.  As a result, this opinion is entitled to low probative value. 

In contrast, the VHA physician noted that the Veteran experienced physical trauma during service and stated that the "onset of fibromyalgia is slow; however, in a large percentage of patients the onset is triggered by an illness or injury that causes trauma to the body."  It was also noted "fibromyalgia often occurs following a physical trauma, such as an acute illness or injury, which may act as a 'trigger' in the development of the disorder."  As a result, the examiner concluded that the Veteran's fibromyalgia is "related to his period of service, to include his in-service motor vehicle accident and/or his in-service treatment for back pain, arm pain and headache[s]." 

Given its review of the record, the Board finds the evidence to be at least in equipoise in showing the current fibromyalgia is at least as likely as not due an injury sustained by the Veteran during his period of active service. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

ORDER

Service connection for fibromyalgia is granted.


____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


